EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the accompanying Quarterly report on Form 10-Q of Perf-Go Green Holdings, Inc., for the quarter ended December 31, 2009, the undersigned hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: such Quarterly report on Form 10-Q for the quarter ended December 31, 2009, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in such Quarterly report on Form 10-Q for the quarter ended December 31, 2009 fairly presents, in all material respects, the financial condition and results of operations of Perf-Go Green Holdings, Inc. March 22, 2010 /s/ Michael Caridi Name: Michael Caridi Title:Principal FinancialOfficer
